SUPPLEMENT TO CALVERT VARIABLE PRODUCTS, INC. Calvert VP Balanced Index Portfolio Calvert VP Lifestyle Conservative Portfolio Calvert VP Lifestyle Moderate Portfolio Calvert VP Lifestyle Aggressive Portfolio Prospectus dated April 30, 2010 Date of Supplement: December 14, 2010 The following is added to the cover page of the Prospectus: The Board of Directors has approved a resolution to "merge" each Merging Portfolio identified in the table below into the applicable Acquiring Portfolio identified in the column on the right. Merging Portfolio Acquiring Portfolio Calvert VP Balanced Index Portfolio Calvert VP SRI Balanced Portfolio Calvert VP Lifestyle Conservative Portfolio Ibbotson Income and Growth ETF Asset Allocation Portfolio Calvert VP Lifestyle Moderate Portfolio Ibbotson Balanced ETF Asset Allocation Portfolio Calvert VP Lifestyle Aggressive Portfolio Ibbotson Growth ETF Asset Allocation Portfolio Each Merging Portfolio is a series of Calvert Variable Products, Inc. Calvert VP SRI Balanced Portfolio is a series of Calvert Variable Series, Inc. Each Ibbotson Portfolio is a series of Financial Investors Variable Insurance Trust. Shareholders of each Merging Portfolio will be asked to vote on the proposed merger and must approve the transaction before any change may take place. If shareholders approve the transaction, your shares of each Merging Portfolio will be exchanged for shares of the applicable Acquiring Portfolio. The number of Acquiring Portfolio shares you receive will depend on the value of your Merging Portfolio shares at the time the merger takes place. Filings will be made with the Securities and Exchange Commission detailing the proposed changes to be effected pursuant to the mergers. Proxy materials, including the proposed Agreement and Plan of Reorganization and a further explanation of the proposed changes, will be sent to shareholders.
